Case 2:20-cv-14058-RLR Document 20 Entered on FLSD Docket 03/31/2020 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                     FORT PIERCE DIVISION

                       Case No. 2:20-cv-14058-ROSENBERG/MAYNARD



                                                       )
  GUSTAVO CORTEZ-ROMERO, et al.                        )
                                                       )
                 Plaintiffs,                           )
                                                       )
  v.                                                   )
                                                       )
  MARIN J CORP. and                                    )
  JORGE J. MARIN,                                      )
                                                       )
                 Defendants.                           )
                                                       )
  _____________________________________________ )


             DEFENDANTS’ RESPONSE TO PLAINTIFFS’ AMENDED MOTION
         FOR CONDITIONAL CERTIFICATION OF AN FLSA COLLECTIVE ACTION

          Defendants Marin J Corp. and Jorge J. Marin hereby respond to Plaintiffs’ Amended

  Motion for Conditional Certification of an FLSA Collective Action, for Court-Authorized

  Notice, and for Disclosure of Names and Addresses of Potential Opt-in Plaintiffs (Docket Entry

  14).

          Defendants do not oppose Plaintiffs’ motion. Defendants reserve the right to seek

  decertification of the FLSA collective action being conditionally certified at a later time. Compere

  v. Nusret Miami, LLC, 391 F.Supp.3d 1197, 1201 (S.D. Fla. 2019).

          Defendants have agreed to provide Plaintiffs’ counsel with access to copies of payroll

  records showing paychecks and pay stub detail information that were prepared by Harbor America

  and that contain the names and Mexican addresses of the potential opt-in plaintiffs in



                                                   1
Case 2:20-cv-14058-RLR Document 20 Entered on FLSD Docket 03/31/2020 Page 2 of 2




  the Harbor America records who were employed by the Defendant in Missouri in 2018. Access

  will be provided to Plaintiffs’ counsel as soon as practicable for use in connection with the parties

  good faith efforts to resolve this matter in a prompt and cost-effective way, considering among

  other factors the overall economic circumstances in the country at this time and considering the

  effects of the COVID-19 outbreak.

          Defendants negotiated revisions to Plaintiffs’ proposed notice (Docket Entry 14-8), which

  Plaintiffs have duly incorporated. The Parties agree that the revised agreed notice, to be filed by

  Plaintiffs, shall be used to inform the potential opt-in plaintiffs of this lawsuit.



  Dated: March 31, 2020                                  Respectfully submitted,



                                                          /s/ Ann Margaret Pointer
                                                          Ann Margaret Pointer, Esq.
                                                          Georgia Bar Number 582750
                                                          FISHER PHILLIPS, LLP
                                                          1075 Peachtree Street, N.E.
                                                          Suite 3500
                                                          Atlanta, Georgia 30309
                                                          Telephone: (404) 240-4223
                                                          Facsimile: (404) 240-4249
                                                          E-mail: apointer@fisherphillips.com
                                                          Pro Hac Vice motion to be filed


                                                          /s/ Ilanit S. Fischler
                                                          Ilanit S. Fischler, Esq.
                                                          Florida Bar Number 106691
                                                          FISHER PHILLIPS, LLP
                                                          450 East Las Olas Boulevard
                                                          Suite 800
                                                          Fort Lauderdale, Florida 33301-4202
                                                          Telephone: (954) 847-4723
                                                          Facsimile: (954) 525-8739
                                                          E-mail: ifischler@fisherphillips.com




                                                     2
